         Case 2:20-cv-01073-KJN Document 4 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOE PIRES,                                        No. 2:20-cv-01073-KJN

12                      Plaintiff,                     ORDER GRANTING IFP REQUEST
                                                       AND DIRECTING SERVICE
13          v.
                                                       (ECF No. 2)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17          Plaintiff has requested leave to proceed without the prepayment of fees and costs, also

18   referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915.1 Plaintiff submitted the required

19   affidavit, which demonstrates that Plaintiff is unable to prepay fees and costs or give security for

20   them. Accordingly, the request to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).

21          For the foregoing reasons, IT IS HEREBY ORDERED that:

22          1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

23          2.      The Clerk of the Court is directed to serve a copy of this order on the United States

24                  Marshal;

25          3.      Within 14 days from the date of this order, Plaintiff shall submit to the United

26                  States Marshal an original and five copies of the completed summons, five copies

27
     1
      This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and 28 U.S.C. §
28   636(b)(1).
                                                    1
        Case 2:20-cv-01073-KJN Document 4 Filed 06/26/20 Page 2 of 2

 1                 of the complaint, five copies of the scheduling order, and a completed USM-285

 2                 form, and shall file a statement with the court that such documents have been

 3                 submitted to the United States Marshal;

 4          4.     The United States Marshal is directed to serve all process without prepayment of

 5                 costs not later than 60 days from the date of this order. Service of process shall be

 6                 completed by delivering a copy of the summons, complaint, and scheduling order

 7                 to the United States Attorney for the Eastern District of California, and by sending

 8                 two copies of the summons, complaint, and scheduling order by registered or

 9                 certified mail to the Attorney General of the United States at Washington, D.C.

10                 See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the

11                 summons, complaint, and scheduling order by registered or certified mail to the

12                 Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160

13                 Spear Street, Suite 800, San Francisco, CA, 94105-1545. See Fed. R. Civ. P.

14                 4(i)(2). The United States Marshal shall thereafter file a statement with the Court

15                 that such documents have been served; and

16          5.     The parties are hereby notified that, after service of the complaint, this action will

17                 be STAYED pursuant to General Order Number 615, and there will be no

18                 scheduling order or deadlines in effect pending further order of the court. See E.D.

19                 Cal. G.O. No. 615, Paragraphs 6,10.

20          IT IS SO ORDERED.
21
     Dated: June 25, 2020
22

23

24
     /1073.pires
25

26
27

28
                                                      2
